DETAILED ACTION
Status of Claims
The following is an Allowability Notice in response to the filing of Application #16/016,412, originally filed on 06/22/2018, and in response to applicant’s response to a non-final office action, filed on 04/02/2021.      
Claims 1-12, 14, 16-32, 34, and 36-40 are now pending and have been examined.
Claims 13, 15, 33, and 35 have been cancelled by the applicant.


Allowable Subject Matter
Claims 1-12, 14, 16-32, 34, and 36-40 are allowed.


The closest prior art is as follows:
Snyder, et al. Patent No. 8,719,082 B1- teaches adjusting of bids by a weighted factor based on user interactions such as clicks, but does not teach multiple aspects of the invention.
Karlsson, Pre-Grant Publication No.’s 2010/0262497 A1 and 2010/0262499 A1- 
Friedman, Pre-Grant Publication No. 2014/0172614 A1- teaches dynamically incrementing bid price for impression opportunities for a specific user based on auction conditions, but does not teach multiple aspects of the invention.
Chalsani, et al. Pre-Grant Publication No. 2018/0040032 A1- teaches adjusting winning bids by a random fraction number as well as sampling, but does not teach multiple aspects of the invention.

Independent claims 1 and 21 comply with 35 U.S.C. 101.  Claim 1 is directed to a method, or process.  A process is a statutory category for patentability.  Claim 21 is directed to a system comprising a device.  The device is taught in the specification and drawings to at least optionally be clearly a server.  The device is therefore interpreted as an apparatus.  An apparatus is a statutory category for patentability.    

Under Step 2A Prong 1 of the analysis, the examiner identified an abstract idea in the claims under the new 2019 Updated Guidance.  Specifically, the claims are directed to generating randomized bids for impression opportunities for a first user during a first time period based upon an estimated value and a first random factor selected from a first randomized policy and using a context, determining whether one or more interaction events occurred prior to receiving one or more bid requests, the interaction events associated with user input provided by the user, estimating one or more second randomized bids for the available impression opportunities based upon the estimated value and a second random factor selected from a randomized policy and using the context of the one or more bid requests, estimating a relative incrementality of a bidding policy based upon the second randomized bids over a bidding policy based on the first randomized bids, optimizing the bidding policy based upon the second randomized bids 
Under Step 2a, Prong 2 of the analysis, the claims are determined to integrate the abstract idea into a practical application.  Once the bid policy is optimized based on initial estimated random bids and further mental steps, there is a dynamic generation of randomized bids for additional impression opportunities, the transmission of those bids, the determination of interaction events, estimating of a new relative incrementality, re-optimization of the bid policy, and changing of the production bidding policy.  In essence, this dynamic and essentially real-time feedback loop coupled with the dynamic nature of the re-optimization seems to the examiner to be more than can be considered simply automation of a mental process, as the multi-party, large scale necessity of the steps coupled with the effectuating of the additional bids for additional opportunities in additional time periods and then gathering of the interaction events to make an additional estimation and re-optimizing of the bidding policy would necessitate well more than what a human operator could do mentally with a pen and paper or using only generically recited computing devices.  Therefore, the examiner determined that the claims are integrated into a practical application and are therefore patent eligible under Step 2A, Prong 2 of the analysis.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building

Alexandria, VA 22314.

/LUIS A BROWN/Primary Examiner, Art Unit 3682